DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1-2, 5-6, 11, 19 have been amended, claims 3-4 have been cancelled, and claims 1-2, 5-20 are pending as amended on 07/29/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/22 has been entered.
Priority
7.       This application is a 371 of PCT/US2019/026177 04/05/2019.

Response to Amendment
8.         Applicant's amendment filed on 07/29/22, has been fully considered and entered. 

Response to Arguments
9.       Applicant's arguments with respect to rejection of claims 1-2, 5-20 under 35 U.S.C. 101 filed on 07/29/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments of “patent-eligible subject matter because the claims as a whole are not directed to a judicial exception. In addition, even if it is alleged that the claims are directed to a judicial exception, the claims integrate the judicial exception into a practical application” (remarks page 7) and the explanation of two prong determination (remarks pages 8-10) have been respectfully considered but are not persuasive because rejected claims recite not only abstract ideas of mathematical concepts and mental processes for the correlating steps and the specific mathematical model in further dependent claims, but also that the correlation appear to reflect natural phenomenon. Further, claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of selection of the polymer based on the fluid loss and wet time based on its physical property and/or concentration. Further, it is already known in art to prepare a well cementing composition by measuring the fluid loss performance based on the physical property of the polymer (please See prior art rejections, below). Hence, mere conventional step of preparing a treatment fluid comprising the polymer cannot provide an inventive concept.
10.       Applicant's arguments with respect to rejection of claims 1-2, 5-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph filed on 07/29/22 have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments of amendment does not address the new matter of the written description.
11.       Applicant's arguments with respect to rejection of claims 1-2, 5-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph filed on 07/29/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments of claims are fully enabled by the disclosure and that there is no undue experimentation are respectfully considered but are not persuasive because applicants failed to set forth any arguments with regards to the eight Wands factors. Applicants arguments of one of ordinary skill in the art would be able to derive constants for a plurality of polymers as claimed and as such the claims are fully compliant with the written description requirement have been respectfully considered but are not persuasive because the content of claims 5, 13, e.g. recitations “where A, B, C, D, and E are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers” and contents of claims 6, 14, e.g. recitations “where α, β, γ, δ, K, P, R, C, and D are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers” constitute a new matter. The claim amendment demonstrates the constants are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers. However, Table 1 (the support for claim amendment) also cites other components such as at least Mn, (slurry) dial reading, and/or wet time. Nowhere specification teaches partial selection of the components from Table 1 to determine the constants. Further, it is not clear how the values for the multi-variables determined.
12.       Applicant's arguments with respect to rejection of claims 1-2, 5-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 07/29/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made.
13.        Applicant's arguments with respect to rejection of claims 1-2, 10-12, 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 2007/0284104) and claims 7-9 under 35 U.S.C. 103 as being unpatentable over Beckman filed on 07/29/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Beckman discloses the features of claims 1-2, 10-12, 15-20 and claims 7-9 are obvious over Beckman.
Claim Rejections - 35 USC § 101
14.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


15.       Claims 1-2, 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of:
        Correlating fluid loss performance of the polymer to a least one physical or physicochemical property of the polymer (independent claim 1)
        Using a model (dependent claims 5-6)
        Mathematical model (dependent claims 5-6)
        Claims 1-2, 5-10 recite not only abstract ideas of mathematical concepts and mental processes for the correlating steps and the specific mathematical model in further dependent claims, but also that the correlation appear to reflect natural phenomenon (please See MPEP 2106.04(b)). It is worth noting that math that is complex but can be done in the human mind can still be considered a mental process so long as it cannot ONLY be done on a computer (Please See MPEP 2106.04). 
         This judicial exception is not integrated into a practical application because claim results in selecting a polymer from the plurality of polymers such that a correlated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification, as in body of the claim 1. However, specification is silent about the claim 1 feature “the fluid loss specification.” Claims 8-9 disclose the step of selecting based on the wet time, polydispersity index, fluid loss performance and/or concentration of the polymer.
            At least one polymer or a plurality of polymers or a fluid loss specification are recited at a high degree of generality. Further, the identity of the polymer and/or fluid loss specification is not recited except the physical or physicochemical property. Physical or physicochemical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. 
        Selecting at least one polymer is based on the correlation described as mathematical model (claims 5-6, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6 cannot be envisioned without knowing the constant or variables in the mathematical formula.
         Merely, selecting at least one polymer based on the correlation described in mathematical model based on undefined constant or variables or fluid loss specification does not fall into the categories of practical application. The judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of selection of the polymer based on the fluid loss and wet time based on its physical/ physicochemical property and/or concentration (please See prior art rejections, below). 
           In addition to the abstract idea steps, the claims also recite limitations that are “additional elements,” drawn to 
          preparing the fluid comprising the polymer, as in body of the claim 1. 
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
         Even though the dependent claim 7 discloses correlating fluid loss performance of each polymer comprises correlating polydispersity index to wet time of the
each polymer and dependent claim 8 discloses selecting a polymer from the plurality of polymers by selecting concentration of the polymer based on correlation of the polydispersity index to wet time, such correlation and/or selection is based on a mathematical models (claims 5-6, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6 cannot be envisioned without knowing the constant or variables in the mathematical formula.
          Preparation of the treatment fluid comprising the polymer is recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical/ physicochemical property. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. Thus, judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of preparing the treatment fluid comprising the polymer, wherein the polymer inherently has physical property.  
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of abstract idea into a practical application, the additional element of preparing a treatment fluid comprising the polymer (claim 1) is no more than a conventional step. Further, the designing of the treatment fluid by selecting concentration of the polymer based on correlation of the polydispersity index to wet time (claim 8) is based on a mathematical model (claims 5-6, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables. Thus, the results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6 cannot be envisioned without knowing the constant or variables in the mathematical formula. It is already known in art to prepare a well cementing composition by measuring the fluid loss performance based on the physical property of the polymer (please See prior art rejections, below). Hence, mere conventional step of preparing a treatment fluid comprising the polymer cannot provide an inventive concept. Accordingly, claims 1-2, 5-10 are not patent eligible.
16.        Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of: 
         Estimating or correlating fluid loss performance and wet time of each of the plurality of polymers to a least one physical or physicochemical property and/or concentration of each of the plurality of polymers (independent claim 11)
        Using a model (dependent claim 12)
        Mathematical model (dependent claims 13-14)
         Claims 11-18 recite not only abstract ideas of mathematical concepts and mental processes for the correlating or estimating steps and the specific mathematical model in further dependent claims, but also that the correlation appear to reflect natural phenomenon (please See MPEP 2106.04(b)). It is worth noting that math that is complex but can be done in the human mind can still be considered a mental process so long as it cannot ONLY be done on a computer (Please See MPEP 2106.04). 
         This judicial exception is not integrated into a practical application because claim results in selecting at least one polymer from the plurality of polymers such that a correlated or estimated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification and wet time specification”, as in body of the claim 11. However, specification is silent about the claim 1 new amended feature “the fluid loss specification and wet time specification. Claims 15-16 disclose the step of selecting based on the wet time, fluid loss performance and/or concentration of the polymer.
        At least one polymer or a plurality of polymers are recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical property. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. 
        Selecting at least one polymer is based on the correlation described as mathematical model (claims 13-14, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula.
         Merely, selecting at least one polymer based on the correlation described in mathematical model based on undefined constant or variables does not fall into the categories of practical application. The judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of selection of the polymer based on the fluid loss and wet time based on its physical property and/or concentration (please See prior art rejections, below). 
           In addition to the abstract idea steps, the claims also recite limitations that are “additional elements,” drawn to 
          Preparing the cement slurry comprising the polymer, as in body of the claim 11. 
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
         Even though the claim 11 disclose the cement slurry is prepared from the polymer selected by correlating fluid loss performance and wet time of each of the plurality of polymers to a least one physical property and/or concentration of each of the plurality of polymers, such correlation and selection is based on a mathematical model (claims 13-14, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula.
          Preparation of the cement slurry comprising the polymer is recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical property. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. Thus, judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of preparing the cement slurry comprising the polymer, wherein the polymer inherently has physical property.  
         The additional element of preparing a cement slurry comprising the polymer (claim 11) is no more than a conventional step. Further, the correlation and the selection of the polymer is based on a mathematical model (claims 13-14, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables. Thus, the results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula. It is already known in art to prepare a well cementing composition by measuring the fluid loss performance based on the physical property of the polymer (please See prior art rejections, below). Hence, mere conventional step of preparing a cement slurry comprising the polymer cannot provide an inventive concept. Accordingly, claims 11-18 are not patent eligible.
17.     Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of:
         Estimating or correlating fluid loss performance and wet time, using a model, of each of the plurality of polymers to a least one physical or physicochemical property and/or concentration of each of the plurality of polymers.
         Claims 19-20 recite not only abstract ideas of mathematical concepts and mental processes for the correlating steps and the specific mathematical model in the specification (para [0019]-[0020]), but also that the correlation appear to reflect natural phenomenon (please See MPEP 2106.04(b)). It is worth noting that math that is complex but can be done in the human mind can still be considered a mental process so long as it cannot ONLY be done on a computer (Please See MPEP 2106.04). 
         This judicial exception is not integrated into a practical application because claim results in selecting at least one polymer and concentration thereof from the plurality of polymers, wherein the selected at least one polymer and concentration thereof meets or exceeds a required wet time and a required fluid loss performance, wherein the selecting is at least partially based on the correlated fluid loss performance and wet time of at least one polymer, as in body of the claim 19. 
        At least one polymer or a plurality of polymers are recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical property. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. 
          Selecting at least one polymer is based on the correlation described as mathematical model (specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 cannot be envisioned without knowing the constant or variables in the mathematical formula. 
            Merely, selecting at least one polymer based on the correlation described in mathematical model based on undefined constant or variables does not fall into the categories of practical application. The judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of selection of the polymer based on the fluid loss and wet time based on its physical property and/or concentration (please See prior art rejections, below). 
           In addition to the abstract idea steps, the claims also recite limitations that are “additional elements,” drawn to 
          preparing a cement slurry comprising the at least one polymer and the concentration thereof, as in body of the claim 19. 
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
         Even though the claim 19 disclose the cement slurry is prepared from the polymer selected by correlating fluid loss performance and wet time of each of the plurality of polymers to a least one physical property and/or concentration of each of the plurality of polymers, such correlation and selection is based on a mathematical model (specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 cannot be envisioned without knowing the constant or variables in the mathematical formula.
          Preparation of the cement slurry comprising the polymer is recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical property. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. Thus, judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging nothing more than a natural correlation of preparing the cement slurry comprising the polymer, wherein the polymer inherently has physical property.  
         The additional element of preparing a cement slurry comprising the polymer and concentration (claim 19) is no more than a conventional step. Further, the correlation and the selection of the polymer is based on a mathematical model (specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables. Thus, the results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 cannot be envisioned without knowing the constant or variables in the mathematical formula. It is already known in art to prepare a well cementing composition by measuring the fluid loss performance based on the physical property of the polymer (please See prior art rejections, below). Hence, mere conventional step of preparing a cement slurry comprising the polymer cannot provide an inventive concept. Accordingly, claims 19-20 are not patent eligible.

Claim Rejections - 35 USC § 112
18.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.       Claims 1-2, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            Claim 1, new recitations “a fluid loss specification,” “selecting a polymer from the plurality of polymers such that a correlated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification,” and “preparing a treatment fluid comprising the selected polymer when the fluid loss of
the test fluid is less than the fluid loss specification” are not disclosed in applicants specification originally filed. Applicants have cited para [0015]-[0019], [0022] and [0024]-[0025] to provide the support for the recitations. It has been noted that the term “specification” is stated at 12 places (para [0003], [0017]-[0018], [0022], [0029], [0035], [0076]) in applicants specification. However, none of these specify “a fluid loss specification.” Thus, the content of claim 1, e.g. recitations “a fluid loss specification,” and “selecting a polymer from the plurality of polymers such that a correlated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification,” and “preparing a treatment fluid comprising the selected polymer when the fluid loss of the test fluid is less than the fluid loss specification” constitute a new matter.
            Claims 5, 13, recitation “where A, B, C, D, and E are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers”, and claims 6, 14, recitation “where α, β, γ, δ, K, P, R, C, and D are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers” are not disclosed in applicants specification originally filed. Applicants have failed to provide the support for recitations. Only specification (para [0021]) explains these constants are determined by multivariate linear regression or any other regression technique. K, P, R, C and D represent functions. The functions may be exponential, logarithmic, trigonometric, polynomial, power law or combinations thereof. A parity plot of model 1, using the data of Table 1, is illustrated in FIG. 2. The constants for the parity plot model are derived from the data of Table 1. 
           The claim demonstrates the constants are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers. However, Table 1 also cites other components such as at least Mn, (slurry) dial reading, and/or wet time. Nowhere specification teaches partial selection of the components from Table 1 to determine the constants. Further, it is not clear how the values for the multi-variables determined. Thus, the content of claims 5, 13, e.g. recitations “where A, B, C, D, and E are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers” and contents of claims 6, 14, e.g. recitations “where α, β, γ, δ, K, P, R, C, and D are determined by regression analysis of PDI, Rg, Mw, and fluid loss at a concentration for each polymer in the plurality of polymers” constitute a new matter.
            Claim 11, recitations “estimating,” “estimated,” “a fluid loss specification and a wet time specification,” “the estimated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification and wet time specification,” and “preparing the cement slurry comprising the selected polymer when the fluid loss of the test fluid is less than the fluid loss specification” are not disclosed in applicants specification originally filed. Applicants have cited para [0015]-[0019], [0022] and [0024]-[0025] to provide the support for the recitations. It has been noted that the term “specification” is stated at 12 places (para [0003], [0017]-[0018], [0022], [0029], [0035], [0076]) in applicants specification. However, none of these specify “a fluid loss specification and a wet time specification.” Thus, the content of claim 11, e.g. recitations “estimating,” “estimated,”  “a fluid loss specification and a wet time specification,” “the estimated fluid loss performance of a treatment fluid prepared with the polymer satisfies the fluid loss specification and wet time specification,” and “preparing the cement slurry comprising the selected polymer when the fluid loss of the test fluid is less than the fluid loss specification” constitute a new matter.
            Claim 19, recitations “estimating,” “estimated,” “a fluid loss specification,” and “preparing a cement slurry comprising the at least one polymer and the concentration thereof when the fluid loss of the test fluid is less than the fluid loss specification” are not disclosed in applicants specification originally filed. Applicants have cited para [0015]-[0019], [0022] and [0024]-[0025] to provide the support for the recitations. It has been noted that the term “specification” is stated at 12 places (para [0003], [0017]-[0018], [0022], [0029], [0035], [0076]) in applicants specification. However, none of these specify “a fluid loss specification and a wet time specification.” Thus, the content of claim 19, e.g. recitations “estimating,” “estimated,” “a fluid loss specification,” and “preparing a cement slurry comprising the at least one polymer and the concentration thereof when the fluid loss of the test fluid is less than the fluid loss specification” constitute a new matter.
           Applicants are required to cancel the new matter in claims 1, 11, 5-6, 13-14, 19. Claims 2, 5-10 depend directly or indirectly from the rejected claim 1, claims 12-18 depend directly or indirectly from the rejected claim 11, and claim 20 depends from rejected claim 19.
20.      Claims 1-2, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
           As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” The factors to be considered  when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1.            the nature of the invention;
2.            the breadth of the claims;
3.            the state of the prior art;
4.            the relative skill of those in the art;
5.            the predictability or unpredictability of the art;
6.            the amount of direction or guidance presented (by the inventor);
7.            the presence or absence of working examples; and
8.            the quantity of experimentation necessary (to make and/or use the invention).
            The eight Wands factors are applied to claims 1-20 of the present invention for the “correlating” and the mathematical formulas, below:
(1) The Nature of the Invention
               The nature of the invention is directed to methods, wherein method comprises the providing polymer, selecting the polymer by correlating the fluid loss/and or wet time to at least one physical or physicochemical properties and/or concentration of polymer and preparing the well treatment cementing fluid for the well treatment or cementing operation, wherein the correlating is performed based on the mathematical model.  See claims 1, 5-9, 11-14 and 19.  
 (2) The Breadth of the claims
               The breadth of the claims encompass methods, wherein there is no support for “selecting” the polymer by “correlating” or “estimating” the fluid loss/and or wet time to at least one physical properties and/or concentration of polymer. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, correlation and selection is based on a mathematical model (claims 5-6, 13-14, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6, 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula.
(3) The state of the prior art
               Method comprising providing a polymer, selecting the polymer by correlating the fluid loss/and or wet time to at least one physical properties and/or concentration of polymer and preparing the well treatment cementing fluid for the well treatment or cementing operation are well known in the art. Beckman (US 2007/0284104) discloses a method of well treatment such as cementing a wellbore, the method comprising providing a polymer such as polyvinyl alcohol, correlating performance such as fluid loss and/or the hydration of the polymer to at least one physical property such as weight average molecular weight and/or number average molecular weight of the polymer and preparing the wellbore treatment fluid such as well cementing fluid comprising the polymer (para [0017], [0048]-[0052] [0059]-[0060], [0062], Table 1, claim 1, 9). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (please See 112 (a), failing to comply with the written description requirement, below).
 (4) The relative skill of those in the art
            The level of skill in the art would be high. Despite the high level of skill in the art, the instant claims encompass subject matter, specifically correlation and selection based on a mathematical models, not described in the instant application and one of ordinary skill in the art would not know where to begin to make the instantly claimed compositions and/or practice claimed invention.
(5) The predictability or unpredictability of the art
            The method comprising selection of the polymer based on correlation of the physical property of the polymer claimed in the instant application, contain claim limitations that open to interpretation of preparation of the well treatment fluid comprising the polymer is recited at a high degree of generality. Further, the identity of the polymer is not recited except the physical property. Further, the mathematical model of correlation is incomplete. Physical property is inherent property and infinite number of the polymers possess such property in the range disclosed in the specification. Due to the infinite number of polymer and its correlation of large number of physical property results in infinite number of the polymer selection choice rendering the prior art unpredictable for making or using the products as claimed on such a grand scale.
(6) The amount of direction or guidance presented (by the inventor)
            The specification and claims of the present invention disclose method comprising providing a polymer, selecting the polymer by correlating the fluid loss/and or wet time to at least one physical properties and/or concentration of polymer and preparing the well treatment cementing fluid for the well treatment or cementing operation, wherein the correlating is based on mathematical model (claims 5-6, 13-14, specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. Only para [0021] explains these constants are determined by multivariate linear regression or any other regression technique. K, P, R, C and D represent functions. The functions may be exponential, logarithmic, trigonometric, polynomial, power law or combinations thereof. A parity plot of model 1, using the data of Table 1, is illustrated in FIG. 2. The constants for the parity plot model are derived from the data of Table 1.
             Although applicants states (para [0021]) about a parity plot of model 1, using the data of Table 1, is illustrated in FIG. 2, wherein the constants for the parity plot model are derived from the data of Table 1, but without knowing a number of variable one cannot understand how the plot in FIG. 2 derived. Thus, the results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6, 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula. It is suggested that the limitations of the correlating and the mathematical model be deleted from the claims and specification. 
(7) The presence or absence of working examples
           Neither claims nor specification discuss the polymer types except the table 1 and para [0018] explain five polymers from different vendors having Mn, MW and PDI. An exemplary embodiment (para [0016]) and Table 1 discloses the result based on five polymers from different vendors and explanation on the correlation in specification (para [0021]) how the fluid loss can be achieved. However, correlation and selection are based on a mathematical model (specification para [0019]-[0020]), wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R. The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6, 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula. 
           (8) The quantity of experimentation necessary (to make and/or use the invention)
          Given the absence of direction or guidance (or working examples) in the specification for selecting polymer based on correlation determined from the polymers physical properties as explained above, it would cause a skilled artisan an undue amount of experimentation to determine which polymer selection the process of correlating was describing. Also, a skilled artisan would not be able to predict if the instantly disclosed process would work in making those additional polymer selection and the correlation based on the incomplete mathematical model. Therefore, to overcome this rejection, the scope of the correlation and mathematical model should be defined to those constants/variables with support in the specification. However, it has been noted that, since the constants/variables are not defined, applicant do not possess the full scope of the correlation and mathematical model. So, applicants are suggested that the limitations of the correlating and the mathematical model be deleted from the claims and specification. 
21.      Claims 5-6, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            In the claims 5-6, 13-14, the correlation and selection are based on a mathematical model, wherein the mathematical model is based on undefined constant or variables, at least A, B, C, D, E α, β, γ, δ, K, P, or R (please See the specification does not support the values for constants). The results of the fluid loss and/or the values of multi-variables in para [0021], Table 1 or Figure 2 or instant claims 5-6, 13-14 cannot be envisioned without knowing the constant or variables in the mathematical formula.

Claim Rejections - 35 USC § 112
22.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


23.     Claims 1-2, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          i.   The claim 1 is indefinite for the following terms (or phrases):  “fluid loss specification.”  However, the term ‘fluid loss specification’ is not defined in the claims so as to know the metes and bounds of the claims. Further, specification does not define the cited term.  Therefore, claims 1 is indefinite. In this office action “fluid loss specification” is considered as inherent character of fluid to have fluid loss property.
       ii.     Claims 2, 5, 6, 11, 13, 14, 19 recites (Mw) as part of number average molecular weight. However, the specification defines (Mw) as part of weight average molecular weight. Accordingly, claims  2, 5, 6, 11, 13, 14, 19 are indefinite. Applicants are suggested to change (Mw) to (Mn) or number average molecular weight to weight average molecular weight.
       iii.      Claim 11 recites the limitation "the cement slurry" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
        iv.    The claim 11 is indefinite for the following terms (or phrases): “fluid loss specification and a wet time specification.”  However, the term ‘fluid loss specification and a wet time specification’ is not defined in the claims so as to know the metes and bounds of the claims. Further, specification does not define the cited term.  Therefore, claims 11 is indefinite. In this office action “fluid loss specification and a wet time specification” is considered as inherent character of fluid to have fluid loss and wet property. 
             Claims 5-10 depends from the rejected claim 1, Claims 12-18 depends from the rejected claim 11, and claim 20 depends from rejected claim 19. Appropriate correction is required.
            
Claim Rejections - 35 USC § 102
24.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.      Claims 1-2, 10-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 2007/0284104). 
           Regarding claims 1-2, 10, Beckman discloses a method of well treatment such as cementing a wellbore, the method comprising providing a polymer such as polyvinyl alcohol, measuring and correlating performance such as fluid loss and/or the hydration of the polymer to at least one physical property such as weight average molecular weight and/or number average molecular weight of the polymer, selecting at least one polymer from the plurality of polymers based on the correlation, preparing the wellbore treatment fluid such as well cementing fluid comprising the polymer and introducing the fluid to wellbore for the cementing operation (para [0017], [0048]-[0052] [0059]-[0060], [0062], Table 1, claims 1, 9). The fluid loss specification is considered as inherent character of fluid to have fluid loss property. Further, since Beckman teaches the treatment composition such as cement slurry exhibiting reduced fluid loss (claims 1, 9), such teaching of Beckman encompasses the preparation of the test fluid and measurement of the fluid loss of the test fluid to determine the reduced fluid loss of the prepared cement slurry composition from the tested polymer in the composition. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01.
           Regarding claims 11-12, 15, Beckman discloses a method of well treatment such as cementing a wellbore, the method comprising providing a plurality of polymer such as polyvinyl alcohols, measuring and correlating performance such as fluid loss and the hydration time (wet time) of the polymer to at least one physical property such as weight average molecular weight and/or number average molecular weight of the polymer, selecting at least one polymer from the plurality of polymers based on the correlation, preparing the wellbore treatment fluid such as well cementing fluid comprising the polymer, and introducing the fluid to wellbore for the cementing operation (para [0017], [0048]-[0052] [0059]-[0060], [0062], Table 1, claims 1, 9). The fluid loss specification and/or wet time specification is considered as inherent character of fluid to have fluid loss and/or wet property. Further, since Beckman teaches the treatment composition such as cement slurry exhibiting reduced fluid loss (claims 1, 9), such teaching of Beckman encompasses the preparation of the test fluid and measurement of the fluid loss of the test fluid to determine the reduced fluid loss of the prepared cement slurry composition from the tested polymer in the composition. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01.
          Regarding claim 16, Beckman discloses selecting comprises selecting a concentration of polymer based on the correlation and required fluid loss performance and/or wet property (para [0029], [0060], [0132]).  
           Regarding claim 17, Beckman discloses the cement slurry comprises polymer, Class H cement, and water (para [0127]-[0129]).
          Regarding claim 18, Beckman discloses placing the cement composition into a wellbore (claim 9).
           Regarding claims 19, Beckman discloses a method of well treatment such as cementing a wellbore, the method comprising providing a plurality of polymer such as polyvinyl alcohols, measuring and correlating performance such as fluid loss and the hydration time (wet time) of the polymer to at least one physical property such as weight average molecular weight and/or number average molecular weight of the polymer, selecting at least one polymer and concentration based on the correlation of fluid performance and wet time of the polymer that meet the required hydration time and fluid performance and preparing the wellbore treatment fluid such as well cementing fluid comprising the polymer and concentration (para [0017], [0029], [0048]-[0052] [0059]-[0060], [0062], [0132], Table 1, claims 1, 9). The fluid loss specification is considered as inherent character of fluid to have fluid loss property. Further, since Beckman teaches the treatment composition such as cement slurry exhibiting reduced fluid loss (claims 1, 9), such teaching of Beckman encompasses the preparation of the test fluid and measurement of the fluid loss of the test fluid to determine the reduced fluid loss of the prepared cement slurry composition from the tested polymer in the composition. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01.
           Regarding claim 20, Beckman discloses the cement slurry comprises polymer, Class H cement, and water (para [0127]-[0129]).

Claim Rejections - 35 USC § 103
26.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.       Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman as applied to claim 1 above.
           Beckman includes the features of claim 1 above.
           Regarding claims 7-9, Beckman does not specifically disclose the correlation comprises correlating polydispersity index to the wet time (hydration time) of the polymer so that the specified concentration of the polymer selected to give required hydration time and/or fluid loss performance. 
           However, Beckman discloses correlating performance such as fluid loss and/or the hydration of the polymer to at least one physical property such as weight average molecular weight and/or number average molecular weight of the polymer so the specified concentration of the polymer selected to give required hydration time and/or fluid loss performance (para [0017], [0029], [0048], [0059]-[0062], [0129], claims 1-3) and Table 2 specifically discloses the polymer having   specified weight average molecular weight and number average molecular weight. The polydispersity index is actually a ratio of weight average by number average molecular weight. Thus, it would have been obvious to one with ordinary skill, in the art at the time of invention, to determine the polydispersity index from Beckman’s Table 2 and correlate to the fluid loss and/or the hydration of the polymer without undue experimentation to provide the specified concentration of the polymer to give required hydration time and/or fluid loss performance and prepare a well cementing fluid for the well bore cementing operation. 

Conclusion
29.        In claims 5-6, 13-14, the terms A, B, C, D, E α, β, γ, δ, K, P, or R are not defined and in absence of this the claims 5-6, 13-14 cannot be examined at this stage for the prior art rejection. 
30.        References Cooke (US 2012/0267101), Beckman (US 2007/0284105), Szymanski (US 6739806), Chatterjee (US 2007/0101905), and Morgan (US 2004/0262000) were cumulative in nature to the above rejection and thus not set forth.
31.         All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766